Exhibit 10.5

FORM OF TRANCHE D NOTE
CABELA'S INCORPORATED
4.01% SENIOR NOTE, TRANCHE D, DUE AUGUST 4, 2025
No. DR-[_____]        [___________], 2015
$[____________]        PPN[______________]
FOR VALUE RECEIVED, the undersigned, CABELA'S INCORPORATED (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [____________] DOLLARS (or so much thereof as shall not have
been prepaid) on August 4, 2025 (the “Maturity Date”), with interest (computed
on the basis of a 360-day year of twelve 30‑day months) (a) on the unpaid
balance hereof at the rate of 4.01% per annum from the date hereof, payable
semiannually, on the 4th day of February and August in each year, commencing
with the February 4 or August 4 next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 6.01% or (ii) 2.0% over the rate of interest
publicly announced by Bank of America, N.A. from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated August 4, 2015 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose



--------------------------------------------------------------------------------



name this Note is registered as the owner hereof for the purpose of receiving
payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
CABELA'S INCORPORATED






By
 
 
[Title]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






